DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Response to Amendment
The IDS filed on 03/11/2021 has now been fully-considered.
Applicant filed a terminal disclaimer which has been accepted. Additionally, the previous double patenting issue no longer exists as the reference application (Application No. 15/692,238) has been abandoned.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/03/2021, the following has occurred: claims 1, 13, and 20 have been amended; claims 2-12 and 14-19 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 10/19/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
IDS:
Applicant argues that the foreign and NPL references that were cited were attached to the parent application, thus Applicant does not need to attached these references to the child case. Examiner agrees and has now fully-considered the IDS filed on 03/11/2021.

Double Patenting:
Applicant filed a terminal disclaimer to overcome the previous non-statutory double patenting issues with the claims. The terminal disclaimer has been accepted. Examiner accordingly withdraws the previous non-statutory double patenting rejections. Additionally, the reference application (Application No. 15/693,238) has been abandoned, thus non-statutory double patenting rejections would not be needed.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards both the previously used Matos reference and the newly amended limitations. These arguments have been deemed moot in view of the newly cited Crowder et al. reference.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0172774 to Crowder et al.
As per claim 1, Agrawal teaches a system comprising:
--a medical device configured to obtain measurement values for a physiological condition in a body of a patient; (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition) and
--a computing device communicatively coupled to the medical device over a network, wherein the computing device is configured to identify a plurality of event patterns within a plurality of monitoring periods based on the measurement values, (see: paragraphs [0006], [0075], [0076], and [0078] where computing device 100 is a computing device which is comprised of at least communication layer 24 which is responsible for interfacing with an infusion pump. The information of support device 12 may be communicated to the system 16 through a network connection) filter the list of event patterns based on one or more filtering criteria, (see: paragraph [0119] where patterns may be in themselves further sorted and filtered by the types of readings forming the pattern. The remaining event patterns (the patterns) form a list after the event patterns are sorted through and filtered) and generate a snapshot graphical user interface display, (see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A graphical user interface (output on a display) is being generated here) wherein:
--the snapshot graphical user interface display comprises a graph overlay region and an event detection region below the graph overlay region; (see: paragraphs [0171] and [0262]) and
--the event detection region comprises a respective pattern guidance display for each respective event pattern of the filtered list ordered in accordance with the prioritization, (see: paragraphs [0171] and [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A display is being generated which comprises a respective pattern guidance display (recommendations) for each respective event pattern of the filtered list (the detected event occurrences). The graphical representation of the recommended therapeutic modification is the output of the recommendation. Also see: paragraph [0216] where the modal day can be divided into eight intervals of three hours each. Each interval is assigned a weight or score. Based on the assigned weight or score, the candidate sets may be prioritized by the weight or score of the events in the pattern, sum as sum, an average, a median or the like of the weights or scores in a candidate set. The highest priority set in then selected, and the events included in the selected set are deleted from the remaining sets. Thus, the highest priority event pattern is being retained within each respective monitoring period) wherein the respective pattern guidance display of at least one respective event pattern includes a graphical representation of a recommended therapeutic remedial action (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display. There is a graphical representation of a recommended therapeutic action of “Consider counseling patient on correct use of meter, sensor, etc.”).
Agrawal teaches the above-mentioned limitations. The difference between Agrawal and the claimed invention is that while Agrawal does disclose generating data using a filtered list, it does not explicitly teach using a prioritized list and displaying data with respect to time.
	Agrawal may not further, specifically teach:
1) --a list as a prioritized list;
2) --prioritize the plurality of event patterns based on one or more prioritization criteria;
3) --the graph overlay region comprises a graphical representation of the measurement values with respect to a time of day; 
4) --wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device; and
5) --wherein the computing device is configured to, responsive to user selection of the graphical representation of the recommended therapeutic remedial action, automate reprogramming of the medical device for implementing the recommended therapeutic remedial action during a time period associated with the at least one respective event pattern of the respective pattern guidance display.

Mayou et al. teaches:
1) --a list as a prioritized list; (see: paragraphs [0213] – [0217] where the number of event patterns are may be filtered down for selecting the final patterns via various types of prioritization schemes. The remaining event patterns form a list of prioritized event patterns)
2) --prioritize the plurality of event patterns based on one or more prioritization criteria, (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events)
3) --the graph overlay region comprises a graphical representation of the measurement values with respect to a time of day (see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a list as a prioritized list, 2) prioritize the plurality of event patterns based on one or more prioritization criteria, and use 3) the graph overlay region comprises a graphical representation of the measurement values with respect to a time of day as taught by Mayou et al. in the system as taught by Agrawal with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Crowder et al. teaches:
4) --wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device; (see: paragraphs [0144] and [0177] where there is display of a recommendation/suggestion of an adjustment of stimulation parameters. The recommended therapeutic remedial action includes a preselected set of therapy parameters in the form of a suggested set of parameters. These parameters are preselected as the system here is able to suggest these values for adjusting the therapy delivered by the stimulation device) and
5) --wherein the computing device is configured to, responsive to user selection of the graphical representation of the recommended therapeutic remedial action, automate reprogramming of the medical device for implementing the recommended therapeutic remedial action during a time period associated with the at least one respective event pattern of the respective pattern guidance display (see: paragraph [0108] where the programmer 362 can transmit code to the implantable medical device to change modes as desired by a physician. The computing device (programmer 362) is configured to, in response to a physician’s selection of a change in mode, automate reprogramming of the implantable medical device. Further see: paragraph [0188] where the implantable device is programmed to deliver therapy according to a schedule. The schedule being “a time period associated with the at least one respective event pattern of the respective pattern guidance display” is taught in the Agrawal reference above).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 4) wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device and have 5) wherein the computing device is configured to, responsive to user selection of the graphical representation of the recommended therapeutic remedial action, automate reprogramming of the medical device for implementing the recommended therapeutic remedial action during a time period associated with the at least one respective event pattern of the respective pattern guidance display as taught by Crowder et al. in the system as taught by Agrawal and Mayou et al. in combination with the motivation(s) of improving the response of the patient to the therapy (see: paragraph [0038] of Crowder et al.).

As per claim 2, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein the medical device comprises an infusion device operable to deliver fluid to the body of the patient based on the measurement values obtained from a sensing arrangement and the fluid influences the physiological condition (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition).

As per claim 4, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein the recommended therapeutic remedial action is one of one or more recommended remedial actions, (see: FIG. 16B and paragraph [0229] where recommendations appear in the region 1148. Accordingly, the recommendation shown in the region 1148 of FIG. 16B is a recommendation selected out of various recommendations otherwise the invention would output the same recommendation regardless of the events detected) and wherein the respective pattern guidance display for a highest priority event pattern of the filtered prioritized list includes a pattern analysis region identifying one or more potential causes of the highest priority event pattern above a therapy analysis region identifying the one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display and that the top region is a pattern analysis region while the bottom region is a therapy analysis region. Also see: paragraph [0268] where the observations window highlights important issues. Thus, information for the highest priority event is being shown).

As per claim 10, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal teaches:
--the computing device is coupled to the database to obtain the measurement values from the database and identify the plurality of event patterns based on the obtained measurement values; (see: computing device 100 from FIG. 1 where it is connected to a database layer that stores the measurement values obtained from devices 12. Also see: paragraphs [0083] and [0183] where computing device 100 may perform various, described decision support features) and
--a different subset of the measurement values corresponds to each monitoring period of the plurality of monitoring periods (see: paragraph [0103] where because many people have regular schedules where event occurrences such as breakfast, lunch, dinner, afternoon naps, tea times, coffee breaks, watching the morning or evening TV news, going to bed for the night (bedtime), etc., occur each day and generally occur around the same time of day, patterns may develop based on this regular schedule).
Agrawal may not further, specifically teach a database to store the measurement values, the one or more prioritization criteria, and the one or more filtering criteria.
Mayou et al. further teaches:
--a database to store the measurement values, the one or more prioritization criteria, and the one or more filtering criteria (see: paragraph [0254] where sensor data may be stored in memory. Also see: paragraphs [0255] and [0214] where filters are applied, thus these filters must be stored in memory and then accessed in order to be applied).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein the computing device provides the snapshot graphical user interface display to a client computing device communicatively coupled to the computing device, (see: paragraph [0184] where the electronic report snapshot may be transmitted to a destination device for presentation. The destination device is the client computing device) the client computing device displaying the snapshot graphical user interface display on a display device associated therewith (see: paragraph [0184] where the destination device (client) presents the electronic report snapshot).

As per claim 12, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal further teaches wherein the medical device comprises a continuous glucose monitoring (CGM) device (see: paragraph [0013] where there are blood glucose readings from a continuous glucose monitor sensor).

As per claim 13, Agrawal teaches a method of presenting information pertaining to operation of an infusion device to deliver insulin to a body of a patient, the method comprising:
--obtaining, by a computing device, historical glucose measurement data for the patient from a database; (see: paragraph [0151] where if a database of “Bolus Type = Effect” information is available, some predictions may be made such that when a person encounters a particular event or pattern, based on the database information and recognizing the event or pattern occurring, a particular bolus type that can mitigate the undesired event or pattern may be recommended based on past data from the user or a plurality of users. Also see: paragraph [0154] where the infusion pump, controller/programmer, or any other suitable device may be configured such that when it recognizes a glucose level pattern occurring that has historically lead to a user over-delivering insulin, the infusion pump may warn the user in advance of this triggering event to not over-deliver a bolus. Past data is stored on a database and is being obtained by the controller/infusion pump (computing device) so that a particular bolus type can be recommended)
--identifying, by the computing device based on the historical glucose measurement data, a plurality of event patterns within respective ones of a plurality of monitoring periods, (see: paragraph [0234] where task 1210 may leverage empirical data, the results of clinical studies, and/or historical data to discover certain detectable patterns, trends, or characteristic of the SG data.  Also see: paragraph [0230] where FIG. 17 is a flow chart that illustrates an embodiment of a bolus calculator settings management process 1200, which may be performed by a computing device that executes the decision support software. A plurality of event patterns (detectable patterns) are being identified within respective ones of a plurality of monitoring periods by a computing device and historical glucose measurement data (task 1210 uses historical data)) wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data; (see: paragraph [0103] where because many people have regular schedules where event occurrences such as breakfast, lunch, dinner, afternoon naps, tea times, coffee breaks, watching the morning or evening TV news, going to bed for the night (bedtime), etc., occur each day and generally occur around the same time of day, patterns may develop based on this regular schedule)
--an event type associated with respective event patterns of the plurality of event patterns; (see: FIG. 32 where there are event types (such as hypoglycemia and hyperglycemia events shown in 1508) associated with each respective event pattern of the plurality of event patterns)
--the respective monitoring period associated with respective event patterns of the plurality of event patterns; (see: FIG. 32 where there are various monitoring periods (such as the breakfast, lunch, and dinner monitoring period shown in 1502) associated with each respective event pattern of the plurality of event patterns)
--filtering, by the computing device, the list based on one or more filtering criteria, resulting in a filtered list of event patterns; (see: paragraph [0119] where patterns may be in themselves further sorted and filtered by the types of readings forming the pattern. The remaining event patterns (the patterns) form a list after the event patterns are sorted through and filtered) and
--generating, by the computing device, a snapshot graphical user interface display (see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A graphical user interface (output on a display) is being generated here) comprising:
--an event detection region below the graph overlay region, wherein:
--the event detection region comprises a respective pattern guidance display for each respective event pattern of the filtered list, resulting in a plurality of pattern guidance displays; (see: paragraphs [0171] and [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A display is being generated which comprises a respective pattern guidance display (recommendations) for each respective event pattern of the filtered list (the detected event occurrences). The graphical representation of the recommended therapeutic modification is the output of the recommendation. Also see: paragraph [0216] where the modal day can be divided into eight intervals of three hours each. Each interval is assigned a weight or score. Based on the assigned weight or score, the candidate sets may be prioritized by the weight or score of the events in the pattern, sum as sum, an average, a median or the like of the weights or scores in a candidate set. The highest priority set in then selected, and the events included in the selected set are deleted from the remaining sets. Thus, the highest priority event pattern is being retained within each respective monitoring period) and
--the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the filtered list, (see: paragraphs [0171] and [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. A display is being generated which comprises a respective pattern guidance display (recommendations) for each respective event pattern of the filtered list (the detected event occurrences). The graphical representation of the recommended therapeutic modification is the output of the recommendation. Also see: paragraph [0216] where the modal day can be divided into eight intervals of three hours each. Each interval is assigned a weight or score. Based on the assigned weight or score, the candidate sets may be prioritized by the weight or score of the events in the pattern, sum as sum, an average, a median or the like of the weights or scores in a candidate set. The highest priority set in then selected, and the events included in the selected set are deleted from the remaining sets. Thus, the highest priority event pattern is being retained within each respective monitoring period) wherein at least one of the respective pattern guidance displays of at least one respective event pattern includes a graphical representation of a recommended therapeutic remedial action (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display. There is a graphical representation of a recommended therapeutic action of “Consider counseling patient on correct use of meter, sensor, etc.”).
Agrawal may not further, specifically teach:
1) --prioritizing, by the computing device, the plurality of event patterns based on one or more of an event type and the respective monitoring period, resulting in a prioritized list of event patterns;
2) --prioritized list as a list;
3) --a graph overlay region comprising a graphical representation of the historical glucose measurement data with respect to a time of day;
4) --wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device; and
5) --the method further comprising, responsive to user selection of the graphical representation of the recommended therapeutic remedial action, automating reprogramming of the infusion device for implementing the recommended therapeutic remedial action during a time period associated with the at least one respective event pattern of at least one of the respective pattern guidance displays.

Mayou et al. teaches:
1) --prioritizing, by the computing device, the plurality of event patterns based on one or more of an event type and the respective monitoring period, resulting in a prioritized list of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events)
2) --prioritized list as a list; (see: paragraphs [0213] – [0217] where the number of event patterns are may be filtered down for selecting the final patterns via various types of prioritization schemes. The remaining event patterns form a list of prioritized event patterns) and
3) --a graph overlay region comprising a graphical representation of the historical glucose measurement data with respect to a time of day (see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) prioritize, by the computing device, the plurality of event patterns based on one or more of an event type and the respective monitoring period, resulting in a prioritized list of event patterns, use a 2) prioritized list as a list, and use 3) a graph overlay region comprising a graphical representation of the historical glucose measurement data with respect to a time of day as taught by Mayou et al. in the method as taught by Agrawal with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Crowder et al. teaches:
4) --wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device; (see: paragraphs [0144] and [0177] where there is display of a recommendation/suggestion of an adjustment of stimulation parameters. The recommended therapeutic remedial action includes a preselected set of therapy parameters in the form of a suggested set of parameters. These parameters are preselected as the system here is able to suggest these values for adjusting the therapy delivered by the stimulation device) and
5) --the method further comprising, responsive to user selection of the graphical representation of the recommended therapeutic remedial action, automating reprogramming of the infusion device for implementing the recommended therapeutic remedial action during a time period associated with the at least one respective event pattern of at least one of the respective pattern guidance displays (see: paragraph [0108] where the programmer 362 can transmit code to the implantable medical device to change modes as desired by a physician. The computing device (programmer 362) is configured to, in response to a physician’s selection of a change in mode, automate reprogramming of the implantable medical device. Further see: paragraph [0188] where the implantable device is programmed to deliver therapy according to a schedule. The schedule being “a time period associated with the at least one respective event pattern of at least one of the respective pattern guidance displays” is taught in the Agrawal reference above).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 4) wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device and have 5) the method further comprising, responsive to user selection of the graphical representation of the recommended therapeutic remedial action, automating reprogramming of the infusion device for implementing the recommended therapeutic remedial action during a time period associated with the at least one respective event pattern of at least one of the respective pattern guidance displays as taught by Crowder et al. in the method as taught by Agrawal and Mayou et al. in combination with the motivation(s) of improving the response of the patient to the therapy (see: paragraph [0038] of Crowder et al.).

As per claim 14, Agrawal, Mayou et al., and Crowder et al. in combination teach the method of claim 13, see discussion of claim 13. Agrawal may not further teach wherein prioritizing the plurality of event patterns comprises prioritizing the plurality of event patterns primarily based on the respective event type associated with each respective event pattern of the plurality of event patterns; and
--wherein prioritizing the plurality of event patterns comprises prioritizing the plurality of event patterns secondarily based on the respective monitoring period associated with each respective event pattern of the plurality of event patterns.
Mayou et al. further teaches wherein prioritizing the plurality of event patterns comprises prioritizing the plurality of event patterns primarily based on the respective event type associated with each respective event pattern of the plurality of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization is being performed by a computing device based on the event type (type of event))
--wherein prioritizing the plurality of event patterns comprises prioritizing the plurality of event patterns secondarily based on the respective monitoring period associated with each respective event pattern of the plurality of event patterns (see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 18, Agrawal, Mayou et al., and Crowder et al. in combination teach the method of claim 13, see discussion of claim 13. Agrawal further teaches:
--obtaining, by a server, glucose measurement values from a sensing arrangement via the infusion device over a network; (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition) and
--storing, by the server, the glucose measurement values as the historical glucose measurement data in the database, (see: paragraphs [0200], [0234], and [0249] where there is historical data is being leveraged to discover certain detectable patterns. Being levered indicates that it is being accessed from where it is stored. Also see: paragraphs [0080] and [0081] where the data is stored) wherein:
--identifying the plurality of event patterns comprises obtaining the historical glucose measurement data from the database; (see: paragraphs [0200], [0234], and [0249] where there is historical data that is being leveraged to discover certain detectable patterns. Thus this historical data must be obtained from where it is stored (the database) in order to be leveraged) and
--providing the respective pattern guidance display comprises the server providing the respective pattern guidance display on a display device of a client device over the network (see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. Also see: paragraph [0075] where the computing device 100 may also be a server located on the Internet that is accessible via a browser installed on a laptop computer, desktop computer, a network computer, or a PDA. The computing device 100 may also be a server located in a doctor’s office that is accessible via a browser installed on a portable computing device, e.g., laptop, PDA network computer, portable phone, which has wireless capabilities and can communicate via one of the wireless communication protocols such as Bluetooth and IEEE 802.11 protocols. Thus, providing the respective pattern guidance display (recommendation) comprises a server providing the respective pattern guidance display (recommendation) on the display device of a client (laptop computer, desktop computer, a network computer, or a PDA) over a network (the Internet)).

As per claim 19, Agrawal, Mayou et al., and Crowder et al. in combination teach the method of claim 13, see discussion of claim 13. Agrawal further teaches a computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system of the computing device, cause the processing system to perform the method of claim 13 (see: paragraph [0014] where there is computer-readable medium that can be used).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0172774 to Crowder et al. as applied to claim 1, further in view of U.S. 2014/0046940 to Thompson et al.
As per claim 3, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the respective pattern guidance display for each respective event pattern of the filtered prioritized list is expandable or collapsible.

Thompson et al. teaches:
--wherein the respective pattern guidance display for each respective event pattern of the filtered prioritized list is expandable or collapsible (see: paragraph [0053] and FIG. 5 where screen 542 of 1-3 expands into 551 of 1-4 via selection of 550 of 1-3.The events here are expandable and collapsible. The filtered prioritized list was taught in the claim 1 rejection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the respective pattern guidance display for each respective event pattern of the filtered prioritized list is expandable or collapsible as taught by Thompson et al. for the respective pattern guidance display as disclosed by Agrawal, Mayou et al., and Crowder et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Agrawal, Mayou et al., and Crowder et al. already teaches a respective pattern guidance display so substituting that display with a display that is both expandable and collapsible would only be a superficial change and thusly would not change the underlying functionality of the combination of Agrawal, Mayou et al., and Crowder et al.. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 7, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 4, see discussion of claim 4. The combination may not further, specifically teach wherein the therapy analysis region is hidden in response to expansion of the respective pattern guidance display for another event pattern of the filtered prioritized list.

Thompson et al. teaches:
--wherein the therapy analysis region is hidden in response to expansion of the respective pattern guidance display for another event pattern of the filtered prioritized list (see: paragraph [0053] and FIG. 5 where screen 542 of 1-3 expands into 551 of 1-4 via selection of 550 of 1-3.The events here are expandable and collapsible and cover the regions of other events when expanded. The filtered prioritized list was taught in the claim 1 rejection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the therapy analysis region is hidden in response to expansion of the respective pattern guidance display for another event pattern of the filtered prioritized list as taught by Thompson et al. for the respective pattern guidance display as disclosed by Agrawal, Mayou et al., and Crowder et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Agrawal, Mayou et al., and Crowder et al. already teach a respective pattern guidance display so substituting that display with a display that is both expandable and collapsible would only be a superficial change and thusly would not change the underlying functionality of the combination of Agrawal, Mayou et al., and Crowder et al.. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0172774 to Crowder et al. as applied to claim 1, further in view of U.S. 2014/0046940 to Thompson et al.
As per claim 5, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 4, see discussion of claim 4. The combination may not further, specifically teach wherein:
--the therapy analysis region comprises a table including a plurality of columns; and
--each column of the plurality of columns corresponds to a respective recommended therapeutic remedial action of the one or more recommended therapeutic remedial actions.

Yamada teaches wherein:
--the therapy analysis region comprises a table including a plurality of columns; (see: FIG. 4 where there are different medicaments for a case. The therapy analysis region here (the entire table) includes a plurality of columns) and
--each column of the plurality of columns corresponds to a respective recommended therapeutic remedial action of the one or more recommended therapeutic remedial actions (see: FIG. 4 and paragraph [0063] where there are different columns and two columns correspond to the plurality of remedial actions (medicaments 1 and 2)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the therapy analysis region comprises a table including a plurality of columns and have each column of the plurality of columns corresponds to a respective recommended therapeutic remedial action of the one or more recommended therapeutic remedial actions as taught by Yamada for the therapy analysis region and therapeutic remedial actions as disclosed by Agrawal, Mayou et al., and Crowder et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Agrawal, Mayou et al., and Crowder et al. teaches remedial actions in the therapy analysis region and teaching wherein the remedial actions are displayed in individual columns would only be a superficial change and thusly, a non-functional change. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 6, Agrawal, Mayou et al., Crowder et al., and Yamada in combination teach the system of claim 5, see discussion of claim 5. Agrawal further teaches a database to store therapeutic modification logic rules associated with the highest priority event pattern, wherein the computing device is coupled to the database to obtain the therapeutic modification logic rules from the database, (see: 28 of FIG. 1 and paragraph [0080] where the database layer 28 may include a centralized database repository that is responsible for warehousing and archiving stored data in an organized format for later access, and retrieval. Also see: paragraph [0099] where the treatment recommendations are stored and accessed by the system 16. A database here is storing therapeutic modification logic rules. Additionally, the computing device (computing device 100 from FIG. 1) is coupled to the database. Also see: paragraph [0262] where regardless of which event occurrences, if any, are detected, the process 1200 may continue to task 1224 for purposes of generating an appropriate output that conveys the recommendations. The output may be a report suitable for display, printing, and/or transmission to a destination device, wherein the recommendations included on the report are intended to address the detected event occurrences. Also see: paragraph [0091] where treatment may be developed or modified. The computing device here can identify the course of treatment recommendation (recommended therapeutic modification) that is output based on the detected event occurrence information and corrective measures that are needed to be taken (modification logic) to modify the treatment) identify a current therapy for the patient, and identify the one or more recommended therapeutic remedial actions based at least in part on the therapeutic modification logic rules and the current therapy, (see: 28 and 100 of FIG. 1 and paragraphs [0080], [0091], [0099], and [0262]. The computing device here identifies a current therapy because it can identify a treatment that can be modified. Thus, it can identify a current treatment needing to be modified and modify it based on its own modification rules (logic)) and wherein the recommended therapeutic remedial action of the respective pattern guidance display is one of the identified one or more recommended therapeutic remedial actions (see: FIGS. 15 and 16 and paragraph [0229] where recommendations appear in the region 1148. Also see: paragraph [0262] where the recommendations may be included in the report of FIG. 15, thus the recommendations in the observation region 1148 of the report is the identified recommendation).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0172774 to Crowder et al. as applied to claim 1, further in view of U.S. Patent No. 9,192,536 to Mackin et al.
As per claim 8, Agrawal, Mayou et al., and Crowder et al. in combination teach the system of claim 1, see discussion of claim 1. Agrawal may not further teach filtered prioritized list as a list.
Mayou et al. teaches filtered prioritized list as a list (see: paragraphs [0213] – [0217] where the number of event patterns are may be filtered down for selecting the final patterns via various types of prioritization schemes. The remaining event patterns form a list of prioritized event patterns).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further, specifically teach wherein the graph overlay region includes a respective marker associated with each respective event pattern of the list, wherein each respective marker encompasses a period of time corresponding to the respective event pattern associated therewith.

Mackin et al. teaches:
--wherein the graph overlay region includes a respective marker associated with each respective event pattern of the list, (see: FIG. 2 and column 3, lines 34-40 where there are markers in a graphical overlay region associated with each medical event) wherein each respective marker encompasses a period of time corresponding to the respective event pattern associated therewith (see: FIG. 2 and column 3, lines 34-40 where there are indications of each respective event and each indication encompasses a period of time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the graph overlay region includes a respective marker associated with each respective event pattern of the list, wherein each respective marker encompasses a period of time corresponding to the respective event pattern associated therewith as taught by Mackin et al. for the graphical overlay region and event patterns as disclosed by Agrawal, Mayou et al., and Crowder et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Agrawal, Mayou et al., and Crowder et al. teaches a display of graphical overlay and event patterns and substituting wherein the graph visually displays the events on the graph as opposed to near the graph would not change the functionality of the combination of Agrawal, Mayou et al., and Crowder et al.. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 9, Agrawal, Mayou et al., Crowder et al., and Mackin et al. in combination teach the system of claim 8, see discussion of claim 8. Agrawal, Mayou et al., and Crowder et al. in combination may not further, specifically teach wherein the respective pattern guidance display for each respective event pattern includes a respective header region that is color-coordinated with the respective marker associated with the respective event pattern.
Mackin et al. further teaches wherein the respective pattern guidance display for each respective event pattern includes a respective header region that is color-coordinated with the respective marker associated with the respective event pattern (see FIG. 2 and column 3, lines 34-40 where the touch pads and the events on the graph may be colored the same to indicate the event time).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0172774 to Crowder et al. further in view of U.S. 2016/0098539 to Zamanakos et al.
As per claim 15, Agrawal, Mayou et al., and Crowder et al. in combination teach the method of claim 13, see discussion of claim 13. The combination may not further specifically teach dynamically adjusting an amount of information presented within a display in response to selection of a header region of the first pattern guidance display,
nor does it teach:
--a display as first pattern guidance display of the plurality of pattern guidance displays.

Zamanakos et al. teaches:
	--a display as a first pattern guidance display of the plurality of pattern guidance displays (see: FIG. 35 where there is a first pattern guidance display of a plurality of displays).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a display as a first pattern guidance display of the plurality of pattern guidance displays as taught by Zamanakos et al. in the method as taught by Agrawal and Mayou et al. in combination with the motivation(s) of providing medical information in a convenient way (see: paragraph [0009] of Zamanakos et al.).

Zamanakos et al. further teaches:
--dynamically adjusting an amount of information presented within a display in response to selection of a header region of the first pattern guidance display (see: FIGS. 18 and 19 where there is a dynamically adjustable drop-down ui widget that can be used to display information presented. This functionality is merely a way to display information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute dynamically adjusting an amount of information presented within a display in response to selection of a header region of the first pattern guidance display as taught by Zamanakos et al. for the way information is currently displayed as disclosed by Agrawal, Mayou et al., and Crowder et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Agrawal, Mayou et al., and Crowder et al. in combination already displays the information to a use with regards to a pattern guidance display and substituting the manner in which data is being displayed in Zamanakos et al. does not change the functionality of Agrawal, Mayou et al., and Crowder et al. in combination of displaying pattern guidance data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 16, Agrawal, Mayou et al., Crowder et al., and Zamanakos et al. in combination teach the method of claim 15, see discussion of claim 15. Agrawal et al. further teaches wherein the window includes at least one of a pattern analysis region identifying one or more potential causes of the respective event pattern associated with the first pattern guidance display and a therapy analysis region identifying one or more recommended therapeutic remedial actions pertaining to the respective event pattern associated with the first pattern guidance display (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display and that the top region is a pattern analysis region while the bottom region is a therapy analysis region. Also see: paragraph [0268] where the observations window highlights important issues. Thus, information for the highest priority event is being shown. What is being displayed is being considered to be a window).
Agrawal, Mayou et al., and Crowder et al. in combination may not further, specifically teach wherein dynamically adjusting the amount of information comprises expanding the first pattern guidance display to include a window associated with the first pattern guidance display below the header region.
Zamanakos et al. further teaches wherein dynamically adjusting the amount of information comprises expanding the first pattern guidance display to include a window associated with the first pattern guidance display below the header region (see: FIGS. 18 and 19 where there is a dynamic adjustment of information below the header region once the header is selected).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.

As per claim 17, Agrawal, Mayou et al., Crowder et al., and Zamanakos et al. in combination teach the method of claim 15, see discussion of claim 15.
Agrawal, Mayou et al., and Crowder et al. in combination may not further, specifically teach wherein dynamically adjusting the amount of information comprises collapsing a window associated with the first pattern guidance display below the header region.
Zamanakos et al. further teaches wherein dynamically adjusting the amount of information comprises collapsing a window associated with the first pattern guidance display below the header region (see: FIGS. 18 and 19 where there is a dynamically adjusted window below the header).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. 2013/0035575 to Mayou et al. further in view of U.S. 2013/0338630 to Agrawal and further in view of U.S. 2013/0172774 to Crowder et al.
As per claim 20, Zamanakos et al. teaches a system comprising a display device having rendered thereon a snapshot graphical user interface display comprising a graph overlay region and an event pattern detection region below the graph overlay region, (see: FIG. 35 where there is a screenshot display of a graph overlay region and an event detection region above the graph region. 582 (event detection region) being above 584 (graph overlay region) does not change the functionality of the invention) wherein:
--the graph overlay region comprises a graphical representation of historical measurement data for a physiological condition of a patient with respect to a time of day; (see: FIG. 35 where the graph overlay (584) that comprises historical info of a patient with respect to time)
--the event pattern detection region comprises a plurality of pattern guidance displays corresponding to a plurality of event patterns detected within a time period corresponding to the snapshot graphical user interface display based on the historical measurement data; (see: FIG. 35 where the event detection (582) comprises a plurality of pattern guidance displays (1-5). The displays correspond to the time periods in the snapshot and is based on historical data)
--the pattern guidance displays are ordered according to the respective priorities of the respective event patterns associated therewith (see: paragraph [0020] where fields are prioritized and displayed based on priority).
Agrawal may not further, specifically teach:
1) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns;
2) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns;
3) --a highest priority pattern guidance display of the plurality of pattern guidance displays includes a pattern analysis region identifying one or more potential causes of a highest priority event pattern associated with the highest priority pattern guidance display displayed above a therapy analysis region identifying, with graphical indicia, one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern; and
4) --user selection of the graphical indicia of a recommended therapeutic remedial action from the one or more recommended therapeutic actions automates reprogramming of an infusion device for implementing the recommended therapeutic remedial action during a time period associated with the highest priority event pattern, wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device.

Mayou et al. teaches:
1) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization is being performed by a computing device based on the event type (type of event))
2) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns (see: paragraphs [0214] and [0216] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 2. Prioritized by time of day: using the filter, a certain priority can be assigned to the candidate sets based on the time of day. The plurality of event patterns are being prioritized based on their respective monitoring period (time of day) resulting in a prioritized list of event patterns (the remaining event patterns form this list)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns and have 2) the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns as taught by Mayou et al. in the system as taught by Zamanakos et al. with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Agrawal et al. teaches:
3) --a highest priority pattern guidance display of the plurality of pattern guidance displays includes a pattern analysis region identifying one or more potential causes of a highest priority event pattern associated with the highest priority pattern guidance display displayed above a therapy analysis region identifying, with graphical indicia, one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern (see: “Observations” 1148 of FIG. 16B where the observations window is being considered as the pattern guidance display and that the top region is a pattern analysis region while the bottom region is a therapy analysis region. Also see: paragraph [0268] where the observations window highlights important issues. Thus, information for the highest priority event is being shown. The displaying of this data is a display of a graphical indicia associated with the action).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein 3) a highest priority pattern guidance display of the plurality of pattern guidance displays includes a pattern analysis region identifying one or more potential causes of a highest priority event pattern associated with the highest priority pattern guidance display displayed above a therapy analysis region identifying one or more recommended therapeutic remedial actions pertaining to the highest priority event pattern as taught by Agrawal in the system as taught by Zamanakos et al. and Mayou et al. in combination with the motivation(s) of assisting in the management of diabetes therapy by uncovering important patient behaviors that might be associated with glycemic excursions (see: paragraphs [0002] and [0172] of Agrawal).

Crowder et al. teaches:
4) --user selection of the graphical indicia of a recommended therapeutic remedial action from the one or more recommended therapeutic actions automates reprogramming of an infusion device for implementing the recommended therapeutic remedial action during a time period associated with the highest priority event pattern, (see: paragraph [0108] where the programmer 362 can transmit code to the implantable medical device to change modes as desired by a physician. The computing device (programmer 362) is configured to, in response to a physician’s selection of a change in mode, automate reprogramming of the implantable medical device. Further see: paragraph [0188] where the implantable device is programmed to deliver therapy according to a schedule. The schedule being “a time period associated with the highest priority event pattern” is taught in the Agrawal reference above) wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device (see: paragraphs [0144] and [0177] where there is display of a recommendation/suggestion of an adjustment of stimulation parameters. The recommended therapeutic remedial action includes a preselected set of therapy parameters in the form of a suggested set of parameters. These parameters are preselected as the system here is able to suggest these values for adjusting the therapy delivered by the stimulation device).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 4) user selection of the graphical indicia of a recommended therapeutic remedial action from the one or more recommended therapeutic actions automates reprogramming of an infusion device for implementing the recommended therapeutic remedial action during a time period associated with the highest priority event pattern, wherein the recommended therapeutic remedial action includes a preselected set of therapy parameters for adjusting therapy delivered by the medical device as taught by Crowder et al. in the system as taught by Zamanakos et al., Mayou et al., and Agrawal in combination with the motivation(s) of improving the response of the patient to the therapy (see: paragraph [0038] of Crowder et al.).

Additional Relevant References
Examiner would also like to cite U.S. 2013/0144206 to Lee et al. and U.S. 2012/0179071 to Skelton as additional, relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626